Title: To James Madison from Donald Fraser, 18 February 1809
From: Fraser, Donald
To: Madison, James



Sir,
New York Feby. 18. 1809.

Permit me the honor of congratulating you, with Sincerity, upon Your elevation to the  most honourable Station on Earth, That of Chief magistrate of your beloved Country: Far more hounerable than the Title of Emperor, King or Prince, Frequently usurped by Ambitious tyrants; or, devolved upon Knaves or fools, by hereditary descent.  But, you were elected to preside over the destinies of your native land, by the Sufferages of Millions of enlightened free-men!
May Your Administrations, at the Present eventful Crisis of National affairs, be conducted with that Wisdom which is from above: And, whilst the old world is, Convulsed to its centre, by the Sanguinary, Contests of the Sea & Land Tyrants, who, "feel power & forget right", May, the, hitherto highly favoured, people of the New-world, under Your Administration, enjoy peace & prosperity.  Being in the habit of Rhyming tho no Poet, I beg leave to add:
May blood & carnage Soon subside,
And Europe’s Sons in peace abide:
May commerce like the wind be free;
And mankind live in Amity.
But,
Shou’d Europe’s despots, in mad career,
To our free coasts, their armies Steer,
We’ll give them Yankey play gilore,
Such as they felt, in days of Yore!
I have the honor to be, with Great respect Sir, your obedient & humble Servant

D. Fraser


P. S.  I have Enclosed an Eulogium on Masonry, (written by my friend Mr. John Crookes) which You will honour with Your acceptance.

